DETAILED ACTION
Status of the Application
The amendment filed on 8/3/2021 has been entered. The following has occurred: Claims 1, 2, 7, 10, 11, 16 and 19 have been amended. 
Claims 1-20 are pending. 
Effective Filling Date: 6/15/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawing Objections have been withdrawn in light of the corrected Drawings. 
35 U.S.C. 112(a) Rejections are added in light of the amended claim limitations. 
35 U.S.C. 101 Rejections are maintained in light of the amended claim limitations.
35 U.S.C. 102 and 103 Rejections are maintained in light of the amended claim limitations.
Priority
The present application claims priority to Provisional Application 62/520,470, filed on 6/15/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 10, and 19 recite “storing a plurality of certificate catalogues, each certificate catalogue comprising one or more certificate templates, each certificate catalogue associated with a respective issuer, a particular certificate template identifying a particular combination of child certificate templates to achieve a particular certificate;” however, the specification does not provide written description for what may be “a particular certificate template” for “identifying a particular combination of child certification templates to achieve a particular certificate”, which is found to be new matter. 
Claims 1, 10, and 19 recite “comparing the certificate plan the first set of certificate data records of the particular learner, the certificate data records of the particular learner including the first certificate data record and the second certificate data record, the comparing including accounting for the first particular child certificate and the second particular child certificate;
Claims 2-9, 11-18, and 20 depend from claims 1, 10, and 19 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical 3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-9 are directed to a system (i.e. a machine), claims 10-18 are directed to a method (i.e. a process), and claims 19-20 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 10 and 19, have been denoted with letters by the Examiner for easy reference. The bold language of claim 8 recites a judicial exception as explained further below:
system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform:
storing a plurality of certificate catalogues, each certificate catalogue comprising one or more certificate templates, each certificate catalogue associated with a respective issuer, a particular certificate template identifying a particular combination of child certificate templates to achieve a particular certificate;
storing a plurality of certificate data records, each certificate data record of the plurality of certificate data records identifying a learner and a learning outcome, the learning outcome capable of including a respective child certificate associated with a respective issuer and achieved by a respective learner, each certificate data record of the plurality of certificate data records being generated based on a corresponding certificate template, a first set of certificate data records being associated with a particular learner, the first set of certificate data records including a first certificate data record associated with a first particular child certificate obtained from a first educational institution and including a second certificate data record associated with a second particular child certificate obtained from job experience;
obtaining a certificate plan associated with the particular learner, the certificate plan comprising the particular combination of the child certificate templates;
comparing the certificate plan the first set of certificate data records of the particular learner, the certificate data records of the particular learner including the first certificate data record and the second certificate data record, the comparing including accounting for the first particular child certificate and the second particular child certificate;
determining one or more gaps in the certificate plan based on the comparison; and
presenting, through a graphical user interface, the one or more gaps in the certificate plan.
The highlighted portions of limitations [B]-[G] above recite a process for tracking and analyzing certificates for entities, which is a commercial or legal interaction, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the non-highlighted portions of computing system with processor, memory (i.e. non-transitory computer readable medium), and graphical user interface (i.e. display), the claims 1, 10, and 19 recite a process for storing a list of certificate catalogues associated with corresponding certificate templates and issuer, storing a plurality of certificate data records of learners and learning outcome in according to certificate template, obtaining a certificate plan, comparing the certificate plan to the certificate data records of learners, determining a gap from the comparison and presenting the gap information in the certificate plan. These are the steps and activities that can be performed by a human such as counselor of an academic institution or a performance advisor, for gathering and analyzing learner information to determine progress tracker and plans before the invention of computers. Therefore, these steps are an abstract idea that are a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of non-highlighted portions, computing system with processor, memory (i.e. non-transitory computer readable medium), and graphical user interface (i.e. display) to store, obtain, compare, determine, and present information. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification at least at paragraphs [00118]-[00123] and Figure 9) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
That is, the limitations in [B]-[D] and [G] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [E]-[F] are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitations [B]-[D] and [G] amount to no more than mere instructions to apply the function of limitations [E] and [F] to the exception using a generic computer component. Each of these functions (e.g., receive, obtain, and present (i.e. display) information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-9, 11-18, and 20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 11 further recite additional information of the certificate data records includes learners are associated with a first issuer and a second issuer. The additional information does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 3, 12, and 20 further recite additional information of the certificate data records includes a respective data structure indicating parent certificate data record and child certificate data records. The additional information does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 4 and 13 further recite additional steps of identifying a particular certificate data record from the plurality of certificate data records, generate a particular certificate based on the particular certificate data record, indicating links and learning outcome, and providing the particular certificate to a user. The additional steps of identifying, generating, and presenting information are similar to the functional steps of the independent claims. The functions of the steps are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). The abstract idea of the independent claims are not changed. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 5 and 14 further recite additional information of the certificate is immutable. The additional information does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 6 and 15 further recite additional information of the links comprise a respective permanent link. The idea of retrieving information via a link or World Wide Web address is not different than transmitting, receiving, and presenting information from the judicial exception discussed in MPEP 2106.05(g).  The use of computer as a mere tool to perform the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 7 and 16 further recite additional steps of receiving request for information of the particular learner, organizing/identifying the certificated data record of the particular learner in response to the request, generating and presenting the profile information of the particular learner. The additional steps of receiving, organizing, and presenting information are similar to the functional steps of the independent claims. The functions of the steps are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). The abstract idea of the independent claims are not changed. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 8-9 and 17-18 further recite additional information of the profile of the particular learner is displayed. The additional information does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lelito et al. (US 20060019222 A1), hereinafter “Lelito.” 
Claims 1, 10, and 19, Lelito discloses a system (Para. [0002], computer information systems), a method (Para. [0033], [0059], [0065]-[0066], [0095], [0104], [0106], method), and a non-transitory computer readable medium comprising instruction that (para. [0056]-[0058], executable application comprises code or machine readable instruction executable by the processor. Para. [0046], the memory stores executable application) comprising:
one or more processors (para. [0011], [0041], [0044]-[0045] disclosing processor); and
memory storing instructions that, when executed by the one or more processors, cause the system to perform (Para. [0055] disclosing memory. Para. [0056]-[0058], executable application comprises code or machine readable instruction executable by the processor. Para. [0046], the memory stores executable application):
storing a plurality of certificate catalogues, each certificate catalogue comprising one or more certificate templates, each certificate catalogue associated with a respective issuer, a particular certificate template identifying a particular combination of child certificate templates to achieve a particular certificate (Para. [0045]-[0046] disclosing “receive user identification information and assigning a role specific learning plan to an identified user, as describe further in FIG. 3” and the “memory 204 stores enrollment information 240, a role specific learning plan 242, test role specific functions 244, the certification program 100, the academy 243 operational role specific functions 246, documented customer experiences (DCE) 248, an executable application 250, a welcome letter 252, class enrollment information 253, an exam 245, confirmation letter 255, a transcript 256, a progress report 258, a ticket 260, a portfolio 262, a personal identification number 264, a competency record 265, and a security identification token 266.” Para. [0081], “the system 200 interfaces the examining software with the academy to display exams scores in an online transcript 256 for the student. The transcript 256 is a record, maintained by the academy, of the classes, role specific learning plans, and certification programs completed by the student.” Para. [0082], “the system 200 updates the academy using a progress report 258 with the student's course transcript information. The progress report 258, otherwise called a proficiency report, is a record, maintained by the academy, of the student's proficiency (i.e., completion, effectiveness, performance) achieved in the classes, role specific learning plans, and certification programs.” The role-specific learning plan for the certification programs is equivalent to certificate catalogue comprising one or more certificate template. Para. [0082], [0137] and Figs. 5-9, progress reports with list of required courses for a certification program disclosing the limitation of a particular certificate template identifying a particular combination of child certificate templates to achieve a particular certificate);
storing a plurality of certificate data records, each certificate data record of the plurality of certificate data records identifying a learner and a learning outcome, the learning outcome capable of including a respective child certificate associated with a respective issuer and achieved by a respective learner, each certificate data record of the plurality of certificate data records being generated based on a corresponding certificate template (Para. [0045]-[0046] disclosing “receive user identification information and assigning a role specific learning plan to an identified user, as describe further in FIG. 3” and the “memory 204 stores enrollment information 240, a role specific learning plan 242, test role specific functions 244, the certification program 100, the academy 243 operational role specific functions 246, documented customer experiences (DCE) 248, an executable application 250, a welcome letter 252, class enrollment information 253, an exam 245, confirmation letter 255, a transcript 256, a progress report 258, a ticket 260, a portfolio 262, a personal identification number 264, a competency record 265, and a security identification token 266.” Para. [0081], “the system 200 interfaces the examining software with the academy to display exams scores in an online transcript 256 for the student. The transcript 256 is a record, maintained by the academy, of the classes, role specific learning plans, and certification programs completed by the student.” disclosing the learning outcome capable of including a respective child certificate associated with a respective issuer and achieved by a respective learner. Para. [0082], “the system 200 updates the academy using a progress report 258 with the student's course transcript information. The progress report 258, otherwise called a proficiency report, is a record, maintained by the academy, of the student's proficiency (i.e., completion, effectiveness, performance) achieved in the classes, role specific learning plans, and certification programs.” The role-specific learning plan for the certification programs is equivalent to certificate catalogue comprising one or more certificate template), 
a first set of certificate data records being associated with a particular learner, the first set of certificate data records including a first certificate data record associated with a first particular child certificate obtained from a first educational institution and including a second certificate data record associated with a second particular child certificate obtained from job experience (Para. [0137] and Figs. 5-14 illustrates progress reports for students for a certification program, disclosing a first set of certificate data records being associated with a particular learner. Para. [0108] disclosing the academy manages and provides multiple certification programs including multiple role specific plans disclosing a first certificate data record associated with a first particular child certificate obtained from a first educational institution. Para. [0137]-[0139] and Figs 5-9 disclosing courses required for specific job roles and organization, and para. [0032], [0039] disclosing the program includes a curriculum for proficiency on the job training and examination and certification, which discloses a second particular child certificate obtained from job experience);
obtaining a certificate plan associated with the particular learner, the certificate plan comprising the particular combination of the child certificate templates (Para. [0060], “The system 200 provides a certification program, for example, having three different skill levels of certification for three different types of candidates. The highest level (e.g., level 1) is designed for service provider consultants. The mid-level (e.g., level 2) is designed for selected service provider, business partners. The base level (e.g., level 3) is for service provider customers.” Abstract and para. [0045], “The interface processor receives user identification information and assigns a role specific learning plan to an identified user. The data processor supports user exercise of role specific functions of a particular computerized information system in a test environment to accomplish predetermined objectives.” Para. [0038], “Each of the role specific learning plans is displayed in the academy 243 (FIG. 2) on individual candidate's portal. Each of the role specific learning plans has roll specific practice lab exercises, a roll specific documented customer experience form to be completed by a student, and a roll specific integrated lab event, each of which is further described with reference to FIG. 2.” Para. [0070], “At step 304, the system 200 receives, from an administrator (e.g., the project manager), data representing an assignment of a role-specific learning plan 242 for the candidate. The system administrator uses an academy 243 (FIG. 2) to assign the candidate the role-specific learning plan 242 for the certification program 100. The academy 243 (FIG. 2) includes a collection of certification programs 100 provided to the candidates. The certificate program 100 includes a collection of role-specific learning plans 242. Hence, completing and gaining proficiency in one or more role-specific learning plans 242 leads to certification in a particular program 100. The academy 243, the certification program 100, the role-specific learning plans 242, and classes together form a training and education process managed by the system 200.”);
comparing the certificate plan the first set of certificate data records of the particular learner, the certificate data records of the particular learner including the first certificate data record and the second certificate data record, the comparing including accounting for the first particular child certificate and the second particular child certificate; determining one or more gaps in the certificate plan based on the comparison (Para. [0059] disclosing the system automatically administer and tracks progress. Para. [0060] disclosing different certification programs with three different skill levels of certification. Para. [0061]-[0064] disclosing the system tracks the status of each candidate in the program with specific requirements for each level of certification program, which is representative of comparing the certification plans with the corresponding certification record of the learner and determining the gaps to complete the certification plan); and
presenting, through a graphical user interface (Para. [0051], [0053], output display image information), the one or more gaps in the certificate plan (Para. [0137] and Figs. 5-9 illustrating progress reports for a student for a certification program including the courses required and status need to complete (i.e. gap)).
Claims 2 and 11, Lelito discloses the system of claim 1 and the method of claim 10. Lelito further discloses
wherein the certificate data records of  the particular learner include a first portion associated with a first issuer and a second portion associated with a second issuer (Para. [0108]-[0110] and fig. 4 disclosing the system simultaneously manages multiple (i.e. first and second issuer) role specific plans with multiple grogram offering, per student, and tracking the progress of the student. Figs 5-9 are certificate data records for a first student. Figs. 12-15 are certificate data records for a second student).
Claims 3, 12, and 20, Lelito discloses the system of claim 1, the method of claim 10, and the computer product of claim 19. Lelito further discloses
wherein each of the plurality of certificate data records comprises a respective data structure, each respective data structure including one or more parameters to facilitate generation of a corresponding certificate, and at least a portion of the respective data structures including an indication of any of one or more parent certificate data records and one or more child certificate data records (Para. [0111]-[0118], [0140], [0155], [0157]-[0161], [0186]-[0189] disclosing structure of child curriculum of required courses and parent curriculum of required courses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lelito et al. (US 20060019222 A1), hereinafter “Lelito,” in view of Phillips et al. (US 20040219493 A1), hereinafter “Phillips.”
Claims 4 and 13, Lelito discloses the system of claim 1 and the method of claim 10. Lelito further discloses
identifying a particular certificate data record of the plurality of certificate data records (Para. [0059] disclosing the system automatically administer and tracks progress. Para. [0060] disclosing different certification programs with three different skill levels of certification. Para. [0061]-[0064] disclosing the system tracks the status of each candidate in the program with specific requirements for each level of certification program, which is representative of comparing the certification plans with the corresponding certification record of the learner and determining the gaps to complete the certification plan);
generating a particular certificate based on the particular certificate data record, the particular certificate indicating a particular learner and a particular learning outcome, and including a first link to the particular certificate data record, and including a second or more links to particular child or parent certificate data records of the of the particular certificate data record (Para. [0137] and Figs. 5-9 illustrating progress reports for a student for a certification program including the courses required and status need to complete. Para. [0086] disclosing the link between the student and the certification program intranet site. Para.  [0111]-[0118] and [0157]-[0161] disclosing the search and connection link between the child and parent certification data record to the certification);
providing the particular certificate to a learner system associated with the particular learner (Para. [0051], [0053], output display image information. Para. [0137] and Figs. 5-9 illustrating progress reports for a student for a certification program including the courses required and status need to complete).
	However, Lelito fails to expressly teach:
based on the particular data record, creating a link between the particular certificate data record and any previously existing relevant data records specified in the particular data record. 
Nonetheless, Phillips is directed to interactive learning and career management system and methods, which specifically teaches
based on the particular data record, creating a link between the particular certificate data record and any previously existing relevant data records specified in the particular data record (Para. [0085], [0096]-[0097], [0103], [0195], [0226], [0258], and [0265] teaching various hyperlink can be created to link information related to learning program and relevant course in mind map). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the certification planning system and method of Lelito to include connecting relevant courses of parent and children curriculums of a certification via hyperlink as taught by Phillips with the motivation of providing a more effective and robust system and method of identifying information and courses with provided source links. 
Claims 5 and 14, the combination of Lelito and Phillips makes obvious of the system of claim 4 and the method of claim 13. Lelito further discloses
wherein the particular certificate is immutable (Para. [0042] and [0076] disclosing the certification is web seal that has been accredited to conform to a certain standard. The Office takes the position that the seal is representation of the certification to be immutable or contaminate with due to secure seal).
Claims 6 and 15, the combination of Lelito and Phillips makes obvious of the system of claim 4 and the method of claim 13. Lelito further discloses
wherein the first link and the second link each comprise a respective permanent link (Para. [0085], [0096]-[0097], [0103], [0195], [0226], [0258], and [0265] teaching various hyperlinks).
Claims 7 and 16, the combination of Lelito and Phillips makes obvious of the system of claim 4 and the method of claim 13. Lelito further discloses
receiving a request for a profile of the particular learner; organizing, in response to the request for the profile of the particular learner, at least a portion of the plurality of certificate data records based upon any of the indicated child certificate data records and the indicated parent certificate data records of the one or more certificate data records identifying the particular learner; generating, in response to the organizing at least the portion of plurality of certificate data records, the profile of the particular learner; and presenting the profile of the particular learner (Para. [0051], [0053], output display image information. Para. [0111]-[0136] disclosing request to progress reports. Para. [0137] and Figs. 5-9 illustrating progress reports the courses required and status need to complete).
Claims 8 and 17, the combination of Lelito and Phillips makes obvious of the system of claim 7 and the method of claim 16. Lelito further discloses
wherein the profile of the particular learner includes a representation of the certificate plan (Para. [0051], [0053], output display image information. Para. [0137] and Figs. 5-9 illustrating progress reports for a student for a certification program including the courses required and status need to complete (i.e. gap)).
Claims 9 and 18, the combination of Lelito and Phillips makes obvious of the system of claim 7 and the method of claim 17. Lelito further discloses
wherein the profile of the particular learner includes a representation of the one or more gaps of the certificate plan (Para. [0051], [0053], output display image information. Para. [0137] and Figs. 5-9 illustrating progress reports for a student for a certification program including the courses required and status need to complete (i.e. gap)).
Response to Remarks
35 U.S.C. 101 Rejections:
	The Applicant’s remarks are fully considered, however deemed moot in light of the amended claim limitations. 
	Even though the arguments are deem moot, the Examiner will still like to address the assertions on pages 10-11,
	“A claim that is not integrated into a practical application may nonetheless be eligible if it provides "an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)". The PTO Guidance reminds Examiners to consider whether the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, indicative of an inventive concept being present, or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, indicative of an inventive concept not being present.
Even assuming arguendo that claim 1 is directed to an abstract idea and is not integrated into a practical application, which the Applicant does not agree, claim 1 is still patent eligible at least because Applicant's claim recites significantly more than the alleged abstract idea of XXX. 
For example, as recited above, claim 1 is directed to a system of storing hierarchies of digital certificates that enable recognition of achievements of individuals across varying issuers of a skill or award. By storing hierarchies of digital certificates across varying issuers, learners can be recognized for their achievements and gaps can be recognized to enable improved learner support. Applicant respectfully submits that this provides significantly more.”
	The Examiner disagrees. The Applicant asserts the claim recites significantly more than the abstract idea of “Certain Methods of Organizing Human Activity,” for the system of storing certificate catalogues, storing plurality of certificate data records, obtaining certificate plan, comparing the certificate plan and certificate data records, determining gaps based on comparison, and presenting the gaps. The Applicant asserts “[b]y storing hierarchies of digital certificates across varying issuers, learners can be recognized for their achievements and gaps can be recognized to enable improved learner support. Applicant respectfully submits that this provides significantly more.” The Examiner is not persuaded that storing hierarchies of digital certificates across varying issuers or recognizing the achievements and gaps are technical problems, as opposed to a business problem, or that using a computer system with processors and memory for storing the hierarchies of digital certificates and presenting so the learners can recognize for the achievements and gaps is a technological improvement, as opposed to an improvement to a business practice. As the court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The Applicant do not concern an improvement to computer capabilities but instead merely relate to an alleged improvement in “achievements and gaps can be recognized to enable improved learner support”, a process in which a computer is used as a tool in its ordinary capacity. Thus, the 101 rejections are maintained.  
35 U.S.C. 102 and 103 Rejections:
	The Applicant’s remarks are fully considered, however deemed moot in light of the amended claim limitations. See art rejections above for detail analysis. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Myers et al. (US20080059292A1) is directed to systems and methods for the continuous improvement of performance. The present systems and methods provide the art with a mechanism for the continuous assessment of the performance of users. By measuring professional performance against benchmarks, standards, and goals, the present invention allows the art to assess continuously and in real time any gaps or deficiencies in performance of the user. The present invention also preferably provides users with performance improvement pathways that are targeted to address the deficiencies and shortcomings of each individual user. The present invention further provides a mechanism by which users may routinely evaluate their own performance and compare it against industry standards and peer groups. Through the present invention, users may also track activities related to their certification, licensure, or credentials and tie those to particular performance improvement pathways. The present invention is particularly useful within medical, legal, engineering, law enforcement, and public safety sectors.
Kenneth (US20110055035A1) is directed to a computer-implemented integrated professional services research, resource, and education delivery and management system. The invention integrates the professional services delivery aspect with the professional education, training and requirements aspect associated with professional services firms and concerns. The invention provides electronic filing and reporting of requirements related documents to maintain state certifications. By providing a more efficient learning environment that is more fully integrated in the practice of a given profession, the present invention promotes an environment that more quickly advances and cultivates the skills of professionals, especially those with little experience, and more closely relates such development with the particular areas in which the individual is engaged in the practice and delivery of professional services, thereby enhancing value delivered to the client.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.